 
 
I 
111th CONGRESS
1st Session
H. R. 1373 
IN THE HOUSE OF REPRESENTATIVES 
 
March 6, 2009 
Mr. Boozman (for himself, Mrs. Blackburn, Mr. Reyes, and Mr. Conaway) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To direct the Secretary of the Interior to conduct a resource study along the Ox-Bow Route of the Butterfield Overland Trail in the States of Missouri, Tennessee, Arkansas, Oklahoma, Texas, New Mexico, Arizona, and California, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Butterfield Overland Trail Study Act.
2.Resource study of the butterfield overland trail
(a)In generalThe Secretary of the Interior (hereafter in this Act referred to as the Secretary), in consultation with appropriate Federal, State, county and local governmental entities, shall conduct a resource study along the Ox-Bow Route of the Butterfield Overland Trail in the States of Missouri, Tennessee, Arkansas, Oklahoma, Texas, New Mexico, Arizona, and California (hereafter in this Act referred to as the trail area). The study shall evaluate a range of alternatives for protecting and interpreting the resources of the trail area, including alternatives for potential addition of the trail area to the National Trails System.
(b)Study objectivesIn conducting the study under subsection (a), the Secretary shall evaluate alternatives for achieving the following objectives:
(1)Identifying the resources and historic themes associated with the trail area.
(2)Making a review of existing studies and reports to complement, and not duplicate, other studies of the scenic or historical importance of the Butterfield Overland Trail and associated resources that may be underway or undertaken.
(3)Establishing connections with partnerships already engaged in the development of various trails and sites along the corridor of the Butterfield Overland Trail.
(4)Preserving recreational opportunities and facilitating access for a variety of recreational users.
(5)Protecting historically significant landscapes, districts, sites, and structures of the trail area.
(6)Identifying alternatives for preservation and interpretation of the trail area by the National Park Service, other Federal, State, or local governmental entities, or private and non-profit organizations.
(7)Identifying cost estimates for any necessary acquisition, development, interpretation, operation, and maintenance associated with the alternatives referred to in subsection (a).
(c)Transmission to congressNot later than 3 years after funds are first made available for the study, the Secretary shall transmit the final study to the Committee on Energy and Natural Resources of the United States Senate and to the Committee on Natural Resources of the United States House of Representatives.
3.Private property protections
(a)Alternatives To protect private propertyIn conducting the resource study under section 2(a), the Secretary shall not consider any alternative that would—
(1)require any private property owner to allow public access (including Federal, State, or local government access) to such private property;
(2)modify any provision of Federal, State, or local law with regard to public access to or use of private property;
(3)create any liability, or have any effect on any liability under any other law, of any private property owner with respect to any persons injured on such private property;
(4)modify the authority of Federal, State, or local governments to regulate land use; or
(5)require the owner of any private property to participate in or be associated with any addition to the National Parks System.
(b)Impacts on private propertyThe study shall include an analysis and documentation regarding whether each alternative proposed has potential or actual impact on private property located within or abutting the trail area. 
 
